COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-071-CV

TROPHY CLUB MUNICIPAL UTILITY                                   APPELLANTS
DISTRICT NO. 2 AND TROPHY CLUB
MUNICIPAL UTILITY DISTRICT NO. 1

                                        V.

TOWN OF TROPHY CLUB, TEXAS                                         APPELLEE


                                        AND


TOWN OF TROPHY CLUB, TEXAS                                       APPELLANT

                                        V.

TROPHY CLUB MUNICIPAL UTILITY                                      APPELLEE
DISTRICT NO. 2

                                    ----------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Joint Motion To Dismiss Appeal As

Moot.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal as moot. See Tex. R. App. P. 43.2(f).


      1
          … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.

                                              PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: June 25, 2009




                                     2